November 14, 2008


Ms. Claudia Wilson Frost
Pillsbury Withrop Shaw Pittman LLP
909 Fannin Street, Suite 2000
Houston, TX 77010
Mr.  Von  H.  Shelton
Attorney at Law
2038 E. Mulberry
Angleton, TX 77515

RE:   Case Number:  06-0097
      Court of Appeals Number:  13-03-00364-CV
      Trial Court Number:  2000-07-003027-E

Style:      GILBERT KERLIN, INDIVIDUALLY, GILBERT KERLIN, TRUSTEE, WINDWARD
      OIL & GAS CORP., AND PI CORP
      v.
      GLORIA SOTO ARIAS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |